Citation Nr: 0019926	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her grandmother


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to March 
1993.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1996 and June 1997, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, for additional 
development.  The case is now before the Board for final 
appellate consideration.


REMAND

In its June 1997 remand, the Board pointed out that in 
addition to claiming direct service connection was warranted 
on the basis that a left ankle disability was incurred in or 
aggravated by service, the veteran argued in the alternative 
that service connection was warranted on the basis that her 
left ankle disability was incurred or aggravated secondary to 
her service-connected right ankle disability.  In order to 
avoid piecemeal adjudication of the multiple bases for the 
claim for service connection for a left ankle disability, the 
Board requested in the remand that the RO consider whether 
the veteran's service-connected right ankle disability caused 
or aggravated her left ankle disability.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The record does not 
reflect compliance with such directive.  In Stegall v. West, 
11 Vet. App. 268 (1998), the Court of Appeals for Veterans 
Claims (Court) held that the Board must ensure compliance 
with the terms of a remand unless such failure to comply is 
shown to have not prejudiced the appellant.  

The Board is cognizant of the RO's conscientious and repeated 
attempts to schedule the veteran for a VA examination, as 
well as her consistent failures to report.  The Board 
appreciates the RO's efforts.  Nevertheless, when a claimant 
fails to report for a scheduled examination in an original 
compensation claim such as the present, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655 
(1999).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

The RO should adjudicate the veteran's 
claim for service connection for a left 
ankle disability, to include whether it 
was caused or aggravated by the veteran's 
service-connected right ankle disability, 
based on consideration of all the 
evidence of record.  In doing so, the RO 
should address Allen v. Brown, 7 Vet. 
App. 430 (1995).  The appellant and her 
representative must be provided notice of 
the determination and the veteran's 
appellate rights.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and her 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and ensure due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence she desires to have 
considered in connection with her current appeal.  No action 
is required of the veteran until she is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



